COLLOTON, Circuit Judge,
dissenting.
There is considerable irony in the court’s resolution of the petition for rehearing and Eddy Clark’s claim under the Missouri Human Rights Act (“MHRA”). In a prior opinion, this panel affirmed the district court’s dismissal of Clark’s age-discrimination claim under the federal Age Discrimination in Employment Act and directed the district court to dismiss the state-law claim without prejudice. Clark v. Matthews Int’l Corp., 628 F.3d 462 (8th Cir.2010) (“Clark I”). Clark, who included a conclusory assertion of diversity jurisdiction in his complaint, nonetheless opposed Matthews International Corporation’s call for this court to recognize federal jurisdiction over the state-law claim, arguing that the panel’s disposition was reasonable in light of the record concerning amount in controversy. Whatever the merits of Clark’s position — likely formed on a prudent assumption that the panel would follow the reasoning of the prior opinion to its logical conclusion and affirm the district court’s dismissal of the MHRA claim — it appeared quite sound as a tactical matter. Imagine the surprise of both parties to see that the court has granted the petition for rehearing, yet discerned a submissible claim of discrimination under the MHRA.
The best resolution at this juncture would be to accept Clark’s position that *400the petition for rehearing should be denied. To invoke the jurisdiction of a federal court under 28 U.S.C. § 1332, a plaintiff must allege that the amount in controversy exceeds $75,000. Clark’s complaint alleged no amount in controversy for his MHRA claim. R. Doc. 1, at 1-4. “[I]t is the burden of the party who seeks the exercise of jurisdiction in his favor clearly to allege facts demonstrating that he is a proper party to invoke judicial resolution of the dispute.” FW/PBS, Inc. v. City of Dallas, 493 U.S. 215, 231, 110 S.Ct. 596, 107 L.Ed.2d 603 (1990) (internal citation and quotations omitted). If the plaintiff in a putative diversity case “fails to make the necessary allegations he has no standing.” McNutt v. Gen. Motors Acceptance Corp., 298 U.S. 178, 189, 56 S.Ct. 780, 80 L.Ed. 1135 (1936). Clark’s complaint was therefore insufficient to invoke the jurisdiction of a federal court under § 1332.
Given that Clark has disavowed any present desire to invoke federal jurisdiction on the state-law claim, there is no need for this court to consider treating his defective complaint as amended on appeal. Cf. Barclay Square Props, v. Midwest Fed. Sav. & Loan Ass’n of Minneapolis, 893 F.2d 968, 969 (8th Cir.1990). The court addresses the petition for rehearing as though the case is in federal court on removal from state court pursuant to 28 U.S.C. § 1441, ante, at 396 (citing Bell v. Hershey Co., 557 F.3d 953, 956 (8th Cir.2009)), or as though Matthews were the plaintiff, id. (citing 4:20 Commc’ns, Inc. v. Paradigm Co., 336 F.3d 775, 779 (8th Cir.2003)), but the case is not in either posture. If Clark were to refile an MHRA claim in state court after dismissal of his federal complaint, then a question of removal jurisdiction may be presented based on whatever complaint is then filed, but this case is before us only on a federal complaint filed by Clark with a defective allegation of jurisdiction under § 1332. The original disposition was sound on the record presented.
Nonetheless, the majority having elected to assert jurisdiction over Clark’s MHRA claim, and the district court having properly exercised supplemental jurisdiction under 28 U.S.C. § 1367 to address the claim, I would affirm the district court’s dismissal. Although the MHRA, like the ADEA, makes it an unlawful employment practice for an employer to discharge any individual “because of’ such individual’s age, 29 U.S.C. § 623(a); Mo.Rev.Stat. 213.055(1), the Supreme Court of Missouri has opined that if an employer’s consideration of age “contributed to ... unfair treatment” of an employee, even if age was not a substantial or determining factor in an employment decision, then the employer has violated the MHRA. Daugherty v. City of Maryland Heights, 231 S.W.3d 814, 819 (Mo.2007). This court has expressed uncertainty about how Missouri courts would apply their “contributing factor” analysis where it is established, at a minimum, that the employer would have taken its adverse action regardless of the employee’s age. See EEOC v. Con-Way Freight, Inc., 622 F.3d 933, 938 (8th Cir.2010). But whatever the circumstances in which evidence might add up to a violation of the state statute without showing a violation of federal law, zero plus zero still equals zero under the MHRA.
The court says that “perhaps most importantly,” Clark’s claim is supported by evidence that a reduction-in-force (“RIF”) implemented by Matthews reduced the percentage of workers aged forty and over by “roughly 4-5%.” Ante, at 398-99. Our prior opinion, however, in terms applicable to the MHRA, cited circuit precedent that “a 4% drop in the employment rate of over-age-forty employees is not sufficient for purposes of establishing that age was a factor in a termination decision.” Clark I, *401628 F.3d at 469 (emphasis added). See Stidham v. Minn. Mining & Mfg., Inc., 399 F.3d 935, 938 (8th Cir.2005) (concluding that a 4% decline in the work force over age forty and a half-year decrease in the average age of the work force after a reduction-in-force was “not statistically significant” in a case arising under the MHRA). The statistical evidence is no more persuasive on rehearing than it was in Clark I.
The court relies on the fact that “other Matthews employees had performance reviews comparable to Clark’s reviews yet were not terminated.” Ante, at 398. As explained in our prior opinion, however, “there was a very important difference” between Clark and the others: “these two employees had primary-packaging design experience, whereas Clark did not.” 628 F.3d at 471. Clark does not dispute that Matthews hoped the RIF would boost the company’s profits, or that Matthews planned to emphasize the more profitable primary packaging design activities after the RIF. Id. at 470. That Matthews retained two employees with experience in the area of planned emphasis rather than Clark, who lacked such experience, does not support an inference that age was a contributing factor in the company’s decision to discharge Clark. That Clark may have displayed “adequate” skills in designing a different type of packaging does not advance his claim when, as the court acknowledges, “there is no evidence suggesting that Clark competently designed primary packaging.” Ante, at 398 (emphasis added).
The court cites evidence that “virtually every primary-packaging designer at Matthews was under the age of forty,” ante, at 398, but never explains how that fact supports an inference that Matthews discriminated against Clark. Clark does not dispute that primary packaging had a higher profit margin than other work, and that the shift to primary packaging was motivated by a desire for higher profits. Clark I, 628 F.3d at 470. The decision to retain primary-packaging designers flows naturally from the company’s undisputed legitimate business motives. If the court means to suggest that the company might have considered age as a factor in excluding Clark from the team of employees that designed primary packaging before the reduction-in-force, such a suggestion is foreclosed by our prior conclusion that “Clark has failed to create a triable issue of fact regarding his own qualifications to join the Purple Team.” Id. at 472.
Finally, the court mentions evidence that Matthews sent AARP mailings to its employees on their fifty-sixth birthday and that a Matthews official made retirement-related comments and jokes. The court “question[s] whether this evidence [i]s truly probative of age discrimination,” but at the same time declares that it is not “completely irrelevant” to Clark’s MHRA claim. Ante, at 398-99 n. 5. Aside from the internal inconsistency of deciding that evidence is relevant while reserving judgment on whether it is truly probative, see Fed. R.Evid. 401, the court’s apparent assignment of weight to this evidence conflicts with our prior opinion and with Missouri law. “Sending an AARP mailing is a reasonable way for an employer to try to determine the retirement plans of employees, which an employer has a legitimate interest in knowing,” Clark I, 628 F.3d at 470, and “inquiries into the retirement plans of an employee who is of retirement age do not rise to the level of age discrimination” under the MHRA. Stanley v. Jer-Den Foods, Inc., 263 S.W.3d 800, 804 (Mo.Ct.App.2008). As to the retirement-related comments and jokes, we said before that “although [the official] uttered the remarks, there is no showing that he made the remarks in reference to a termination *402decision,” and that “[generally, an isolated joke, without more, is insufficient to prove age discrimination.” Clark I, 628 F.3d at 471. This was a correct statement of Missouri law as well. See Daugherty, 231 S.W.3d at 818 n. 4; Stanley, 263 S.W.3d at 804.
The evidence presented by Clark is insufficient to create a submissible case of age discrimination under the Missouri Human Rights Act. I would therefore affirm the judgment of the district court in its entirety.